DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
z-axis transfer unit (e.g. claim 3) - cylinder and block (paragraph 50)
x-axis transfer unit (e.g. claim 4) - cylinder and block (paragraph 51)
shuttle transfer unit (e.g. claim 11) - no corresponding structure (see below)
transfer unit (e.g. claim 17) - cylinder and block (paragraphs 50-51)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, 9-11, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a housing for rotatably supporting the turret, and/or a cutout formed in the housing”. It is unclear how the limitation following “and/or” can be in the alternative ("/or") to the housing if it also requires the housing. The second limitation (following “and/or”) essentially lacks antecedence without the first limitation. For examination purposes, “and/or” will be interpreted as --and optionally--.
Claim 6 recites the limitation "the robot module" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the " in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the " (of the rotary magazine) in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the " in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the " (of the housing) in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 limitation “shuttle transfer unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (the shuttle transfer mechanism is only described in terms of function, and the drawings do not show sufficient detail to construe adequate structure). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 18 (similar to claim 5) recites “a housing for rotatably supporting the turret, and/or a cutout formed in the housing”. It is unclear how the limitation following “and/or” can be in the alternative ("/or") to the housing if it also requires the housing. The second limitation (following “and/or”) essentially lacks antecedence without the first limitation. For examination purposes, “and/or” will be interpreted as --and optionally--.
Claim 19 recites “a rotary magazine” in line 3. It is unclear if this is the same or a different magazine as in line 2.
Claim 20 recites “the rotary magazine” in lines 3 and 5. It is somewhat unclear if this refers to the rotary magazine of claim 19 or the “another rotary magazine” of claim 20. The examiner recommends amending these to recite --first-- and --second-- rotary magazines, for example.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 8, 12-16, 18, and 19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumiya (U.S. PGPub 2016/0031051).
Claim 1: Izumiya discloses a device for supplying bolts (100 - particularly the embodiment of Figs. 7-8 with reference to other figures for common subject matter), comprising: a rotary magazine (20 - Fig. 8 and paragraph 44) configured to index a plurality of bolts (2, Id.); and a nut runner (30) having a driving bit (34) configured to pick up a bolt in the rotary magazine and to perform a driving operation (Figs. 6A-6C; paragraphs 31-32), wherein the rotary magazine comprises a turret (plate 20) configured to house the plurality of bolts in a circumferential direction of the turret (evident in Fig. 8) and position a bolt in the nut runner by rotation (paragraph 44).
Claim 2: The device further comprises a robot module (50 and associated servo 46) configured to rotate the turret and to transfer the rotary magazine toward the nut runner (i.e. transfer a bolt-holding portion toward the nut runner - paragraphs 28 and 44).
Claim 5: The rotary magazine comprises: a housing (e.g. structure supporting the plate 20 in Fig. 8) for rotatably supporting the turret.
Claim 7: Receiving cavities (24) for housing the plurality of bolts are formed along a circumferential periphery of the turret (evident from Figs. 3 and 8) , the receiving cavities receding into a central portion of the turret (“central portion” is somewhat arbitrary - the holes are inward from the edge of the disc 20) and having a cross-sectional area larger than that of a bolt body and smaller than that of a bolt head (evident in Fig. 3). It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, while the fasteners are not necessarily received in the cavities 24, the cavities nevertheless read on the claimed structure and would be capable of performing the function depending on the nature of a fastener.
Claim 8: Magnets (26) for fixing the bolt body are provided on the side of the receiving cavities (Fig. 3 and paragraph 23).
Claim 12: If the number of bolts to be loaded in the rotary magazine is n, then the number of the receiving cavities is n+1 (the examiner notes that this does not necessarily limit the structure of the magazine since the number of bolts to be loaded is not specified. For example, the magazine plate 20 having space for eight bolts could just as easily be loaded with seven bolts, leaving an additional space).
Claim 13: The driving bit (34) is configured to rotate itself when engaging a bolt head and mesh with the bolt head (paragraph 26).

Claim 14: Izumiya discloses a device for supplying bolts (100 - particularly the embodiment of Figs. 7-8 with reference to other figures for common subject matter), comprising: a rotary magazine (20 - Fig. 8 and paragraph 44) configured to receive a plurality of bolts (2, Id.); a nut runner (30) having a driving bit (34) configured to pick up a bolt in the rotary magazine (Figs. 6A-6C; paragraphs 31-32); and a robot module (50 and associated servo 46) disposed on a side of the rotary magazine (while the location of 50 is not shown relative to 20, it is implicitly at some side of magazine 20 given that it is not occupying the same space as 20) and configured to operate to transfer the rotary magazine toward the nut runner while the nut runner and the driving bit are stationary (i.e. transfer a bolt-holding portion toward the nut runner - paragraphs 28 and 44).
Claim 15: The rotary magazine further comprises a turret (plate 20) configured to house the plurality of bolts to be arranged along a circumferential direction of the turret (evident in Fig. 8).
Claim 16: Receiving cavities (24) are formed along a circumferential periphery of the turret to receive the plurality of bolts (evident from Figs. 3 and 8), the receiving cavities receding into a central portion of the turret (Id.). It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, while the fasteners are not necessarily received in the cavities 24, the cavities nevertheless read on the claimed structure and would be capable of performing the function depending on the nature of a fastener.
Claim 18: The rotary magazine comprises: a housing (e.g. structure supporting the plate 20 in Fig. 8) for rotatably supporting the turret.

Claim 19: Izumiya discloses a method for supplying bolts (2), comprising: configuring a rotary magazine (20 - Fig. 8 and paragraph 44) to receive a plurality of bolts; and picking up a bolt in a rotary magazine (20) using a nut runner (30) having a driving bit (34 - Figs. 6A-6C; paragraphs 31-32), wherein the rotary magazine comprises a turret (plate 20) configured to house the plurality of bolts in a circumferential direction of the turret (Fig. 8) and position a bolt in the nut runner by rotation (paragraph 44).

Allowable Subject Matter
Claims 3, 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 9, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10 and 11 depend from claim 9.
Izumiya, as well as the remaining prior art of record, fails to disclose or teach the subject matter of claims 3, 6, 9, 17, and 20.
More specifically, with regard to claims 3 and 17, Izumiya discloses a rotation motor 46 to rotate the turret (Fig. 8), but not also a transfer unit (e.g. a cylinder and block) configured to move the rotation motor and transfer the rotary magazine toward the driving bit. Izumiya discloses a separate embodiment (e.g. Figs. 1-2) where the magazine translates instead of rotating. The magazine does not rotate and translate, nor would there appear to be any motivation for doing so.
Regarding claim 6, Izumiya does not teach a clamping protrusion formed on at least one side in an axial direction of the housing, and a clamp cylinder configured to insert the clamping protrusion into the robot module.
Regarding claim 9, Izumiya does not disclose a magazine shuttle capable of engaging a plurality of rotary magazines on a side opposite to the robot module in the axial direction of the rotary magazine, wherein the magazine shuttle is configured to rotate the turret and to engage a rotary magazine.
Similarly, for claim 20, Izumiya does not disclose moving another rotary magazine unfilled with bolts and clamping the another rotary magazine unfilled with bolts to a magazine shuttle with which the rotary magazine is engaged; and clamping the rotary magazine with bolts to a robot module configured to rotate the turret.
U.S. Patent 6,813,977 discloses a screw driving apparatus using a rotary magazine where screws are retained within cavities in a turret inside a housing. The device reads on claims 1, 5, 7, 12, 13, 19, for example, but does not cure the deficiencies of Izumiya.
U.S. PGPub 2011/0245052 discloses a similar nut runner tool where the nut runner extends through cavities in a rotary magazine to fasten bolts. The device does not cure the deficiencies of Izumiya.
The additionally cited references generally disclose other examples of fastening devices using rotary magazines.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/             Primary Examiner, Art Unit 3726